     Case 2:20-cv-02470-WBS-JDP Document 36 Filed 02/23/21 Page 1 of 9


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   JOY GARNER, individually and on          No. 2:20-cv-02470-WBS-JDP
     behalf of The Control Group; JOY
13   ELISSE GARNER, individually and
     as parent of J.S. and F.G.; EVAN
14   GLASCO, individually and as              MEMORANDUM AND ORDER RE:
     parent of F.G.; TRACI MUSIC,             DEFENDANTS’S MOTION TO
15   individually and as parent of            DISMISS, PLAINTIFFS’ MOTION
     K.M. and J.S.; MICHAEL HARRIS,           FOR PRELIMINARY INJUNCTION,
16   individually and as parent of            AND PLAINTIFFS’ REQUEST FOR
     S.H.; NICOLE HARRIS,                     JUDICIAL NOTICE
17   individually and as parent of
     S.H.,
18
                   Plaintiffs,
19
          v.
20
     JOSEPH R. BIDEN, in his official
21   capacity as PRESIDENT OF THE
     UNITED STATES OF AMERICA,
22
                   Defendant.
23

24
                                   ----oo0oo----
25
                Plaintiffs Joy Garner, individually and on behalf of
26
     The Control Group, Joy Elisse Garner, individually and as parent
27
     of J.S. and F.G., Evan Glasco, individually and as parent of
28
                                          1
     Case 2:20-cv-02470-WBS-JDP Document 36 Filed 02/23/21 Page 2 of 9


1    F.G., Traci Music, individually and as parent of K.M. and J.S.,

2    and Michael and Nicole Harris, individually and as parent of

3    S.H., (“plaintiffs”) brought this action against Defendant

4    President Joseph R. Biden (“the President”) attempting to allege

5    violations of the presidential oath of office, the First

6    Amendment, various violations of the Due Process Clause of the

7    Fifth Amendment, the Fourth Amendment, the Eighth Amendment, the

8    Thirteenth Amendment, the Fourteenth Amendment, the Ninth

9    Amendment, and the Tenth Amendment.

10              Presently before the court are the President’s Motion

11   to Dismiss plaintiffs’ first amended complaint (“Mot. to

12   Dismiss”) (Docket No. 28.), plaintiffs’ Motion for Preliminary

13   Injunction (“Mot. for Prelim. Inj.”) (Docket No. 16), and

14   plaintiffs’ Motion for Judicial Notice (“Mot. for Judicial

15   Notice”) (Docket No. 4).

16   I.     Factual and Procedural Background

17              Plaintiff Joy Garner founded and operates The Control

18   Group,   a non-profit organization that surveyed unvaccinated

19   individuals for the purpose of this litigation.         (See First Am.

20   Compl. at ¶ 37.) (Docket No. 21).        Garner lives in Roseville,
21   California.    (See id. at ¶ 36.)     On July 4, 2020, the Control

22   Group completed its tabulations of the results to date from its

23   nationwide pilot survey of 1,482 completely unvaccinated

24   Americans of all ages.     (See id. at ¶ 37.)

25              Plaintiffs Elisse Garner and Evan Glasco have two minor

26   children, J.S. and F.G., who are unvaccinated.         (See id. at ¶
27   40.)   They live in Grass Valley, California.        (See id.)      J.S. and

28   F.G. are allegedly unable to go to public or private school in
                                          2
     Case 2:20-cv-02470-WBS-JDP Document 36 Filed 02/23/21 Page 3 of 9


1    California, although they would like to, because California

2    Health and Safety Code § 120325 requires vaccinations for school

3    children to attend school unless they have a medical excuse.

4    (See id. at ¶ 40(h).)     Garner and Glasco have religious

5    objections to vaccines and believe that there are serious health

6    risks associated with vaccines. (See id. at ¶ 40(g–i).)             Garner

7    and Glasco also state that they have been denied “access to

8    certain professions for themselves, not only within the state of

9    California, but in many of the most populated American States

10   they might wish to move to in the future.”         (See id. at ¶ 40(i).)

11              Plaintiffs Michael and Nicole Harris are the parents of

12   S.H., an unvaccinated child.      (See id. at ¶ 41.)      They live in

13   Carlsbad, California.     (See id.)       They have religious objections

14   to vaccines.    (See id. at ¶ 41(g).)       S.H. is allegedly unable to

15   go to public or private school in California, although he would

16   like to, because California Health and Safety Code § 120325

17   requires vaccinations for school children to attend school unless

18   they have a medical excuse.      (See id. at ¶ 41(h).)

19              Plaintiff Traci Music is the parent of K.M. and J.S.,

20   two unvaccinated children.      (See id. at ¶ 42.)     The Music family
21   lives in Alabama but may be transferred to another state during

22   the pendency of the proceeding because Music’s husband is an

23   officer in the military.      (See id.)      Music has a religious

24   objection to vaccination.      (See id. at ¶ 42(g).)      Music also

25   contends that her child S.S. suffered from multiple injuries as a

26   result of vaccination, including legal blindness in her left eye
27   and partial deafness.     (See id. at ¶ 42.)       Music allegedly felt

28   extreme pressure to vaccinate S.S. by a physician in Arizona who
                                           3
     Case 2:20-cv-02470-WBS-JDP Document 36 Filed 02/23/21 Page 4 of 9


1    threatened to contact Arizona Child Protective Services if she

2    did not vaccinate S.S.     (See id. at ¶ 42(j).)      While living in

3    North Carolina, Music also claims to have been the subject of an

4    anonymous and complaint to North Carolina Child Protective

5    Services where the basis of the complaint was that Music was

6    homeschooling her children and did not vaccinate them.          (See id.

7    at ¶ 42(k).)    Given the Music family’s active military status,

8    the Music family “remains in a constant state of uncertainty”

9    whether they will find themselves unexpectedly and unpredictably

10   in a state that does not recognize a religious exemption to

11   vaccination.    (See id. at    ¶ 42(h).)

12              Plaintiffs seek a preliminary injunction to guarantee

13   that an unvaccinated control group (i.e. a group of completely

14   unvaccinated Americans who could be studied in comparison to

15   vaccinated Americans) remain intact and free from discrimination

16   and coercion with respect to their military service, education,

17   livelihood, and religious freedom.       (See Mot. for. Prelim. Inj.

18   at 2.)

19   II.   Discussion

20              A motion to dismiss for lack of a case or controversy
21   under Article III of the Constitution must be analyzed under

22   Federal Rule of Civil Procedure 12(b)(1).        See Chandler v. State

23   Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1121 (9th Cir. 2010);

24   Fed. R. Civ. P. 12(b)(1).      On such a motion the court must accept

25   as true all material allegations in the complaint and must

26   construe the complaint in the nonmovant’s favor.         See Bernhardt
27   v. County of Los Angeles, 279 F.3d 862, 867 (9th Cir. 2002).         The

28   court may not speculate as to the plausibility of the plaintiff’s
                                          4
     Case 2:20-cv-02470-WBS-JDP Document 36 Filed 02/23/21 Page 5 of 9


1    allegations.     See id.

2                The Constitution limits federal courts’ jurisdiction to

3    cases and controversies, which includes the requirement that each

4    plaintiff have standing with respect to each claim he or she

5    asserts.    See Lujan v. Defenders of Wildlife, 504 U.S. 555, 559–

6    60 (1992).     To establish standing, a party must demonstrate three

7    elements.    See id. at 560.     First, the plaintiff must have

8    suffered an “injury in fact” -- an invasion of a legally

9    protected interest which is (a) concrete and particularized and

10   (b) actual or imminent, not conjectural or hypothetical.            See id.

11   Second, there must be a causal connection between the injury and

12   the conduct complained of; the injury has to be “fairly . . .

13   trace[able] to the challenged action of the defendant and not . .

14   . th[e] result [of] the independent action of some third party

15   not before the court.”     Id.   Third, it must be “likely” as

16   opposed to merely “speculative” that the injury will be

17   “redressed by a favorable decision.”         Id. at 561.   The party

18   invoking federal jurisdiction bears the burden of establishing

19   these elements.     See id.

20               For the purposes of this discussion, the court assumes,
21   but does not decide, that plaintiffs can demonstrate that they

22   have suffered an injury in fact.         However, plaintiffs acknowledge

23   multiple times that the President “is not the sole cause of”

24   their purported injuries.      (See First Am. Compl. at ¶¶ 20, 117,

25   127, 144, 148, 157, 163.)      That is an understatement.      The first

26   amended complaint contains no allegation that any department or
27   agency of the federal government, much less the President, is

28   responsible for any of their alleged injuries.         To the contrary,
                                          5
     Case 2:20-cv-02470-WBS-JDP Document 36 Filed 02/23/21 Page 6 of 9


1    plaintiffs even note that there is no mandatory vaccine federal

2    requirement and that the Center for Disease Control (“CDC”)

3    recommended vaccine schedules are not mandated.         (See First Am.

4    Compl. at ¶ 52(a).)

5               Instead, plaintiffs allege throughout their first

6    amended complaint that the actions complained of are the result

7    of independent actions by third parties not before the court.

8    Several plaintiffs complain that their children are unable to

9    attend school in California because they have religious

10   objections to vaccination.      (See id. at ¶¶ 40(h), 41(h).)

11   However, as plaintiffs acknowledge, it is not a federal law that

12   prohibits their children from attending school in California, but

13   a law passed by the state of California.        See Cal. Health &

14   Welfare Code § 120325; (See First Am. Compl. at ¶¶ 40(h), 41(h).)

15              Plaintiff Music alleges that she was visited or

16   threatened with a visit by child protective services in North

17   Carolina and Arizona, (see id. at ¶¶ 42(j–k)), but again there

18   are no facts suggesting that any federal law or federal entity,

19   much less the President, was in any way involved with those

20   incidents.   Plaintiffs likewise repeatedly state that many of the
21   perceived threats and alleged discrimination to unvaccinated

22   populations stem from local governments.        (See id. at ¶¶ 52(a),

23   74, 143, 147, 155.)

24              In sum, there are no allegations in the first amended

25   complaint to support even an inference that the injuries

26   plaintiffs complain of are traceable to any act or omission of
27   the President but rather result from the conduct of independent

28
                                          6
     Case 2:20-cv-02470-WBS-JDP Document 36 Filed 02/23/21 Page 7 of 9


1    third parties not before the court.1

2               Plaintiffs likewise fail to sufficiently allege that

3    their claimed injuries will be redressed by a favorable decision

4    in this action.    “To establish redressability, the plaintiffs

5    must show that the relief they seek is both (1) substantially

6    likely to redress their injuries; and (2) within the district

7    court’s power to award.”      Juliana v. United States, 947 F.3d

8    1159, 1170 (9th Cir. 2020).      Here, the court cannot envision how

9    anything it could constitutionally order the President to do in

10   this action would remediate any of plaintiffs’ alleged injuries.

11              The relief plaintiffs seek in this action is to have

12   the court order the President to take unspecified actions to

13   prevent purported discrimination against vaccine objectors,

14

15        1    Plaintiffs claim that “only the President of the United
     States of America and Commander in Chief of the Armed Forces has
16   the authority to protect Petitioners from the myriad and ever-
     shifting initiatives to vaccinate every individual in America as
17
     much as possible, which have stoked hatred and vilification of
18   unvaccinated Americans.” (See First. Am. Compl. at ¶¶ 60–61.)
     They also contend that it is the President’s duty to acknowledge
19   that America has been segregated and to take some appropriate
     action to either desegregate or justify the continued
20   infringement upon Petitioners’ 5th Amendment and other rights.
     (See id. at ¶ 107.) Plaintiffs further contend that the
21   “President, by omission of oversight, has not prevented the
22   vilification, infliction of threats, and coercion of mandatory
     vaccination upon [plaintiffs] which has placed [them] in a
23   position of actual, particularized danger, threatening national
     security.” (See id. at ¶¶ 120–21.) They also state that the
24   President “has actively supported subordinate executive agencies
     and myriad others contributing to the ‘predicament’ (by which
25   they mean chronic illnesses allegedly caused by vaccines) in
26   spite of their known and obvious dangers.” (Id.) Such
     generalized and politically charged assertions demonstrate a lack
27   of appreciation of the respective roles of the President and the
     courts under our Constitutional system, and this court need not
28   dignify them with any further discussion or response.
                                     7
     Case 2:20-cv-02470-WBS-JDP Document 36 Filed 02/23/21 Page 8 of 9


1    perform a national survey of unvaccinated Americans, and then

2    establish a national informed consent system whereby “vaccines

3    shall not be administered unless the patient has reviewed the

4    actual numerical increased risks of disease, disability, and

5    death associated with exposure to vaccines” in the short and long

6    term.   (See id. at ¶ 172.)     It requires a stretch of the

7    imagination to see how such an order would compensate plaintiffs

8    for their past injuries or prevent any future injuries resulting

9    from their refusal to be vaccinated or their being compelled to

10   be vaccinated.    Even if the court granted the declaratory or

11   injunctive relief sought by plaintiffs, it would not invalidate

12   the provisions of California law -- or similar provisions in

13   other states’ laws -- which allegedly require students to be

14   vaccinated in order to attend school.        (See First Am. Compl. at

15   ¶¶ 40(h), 41(h).)

16              For the foregoing reasons, plaintiffs have failed to

17   sufficiently allege standing to pursue their claims against the

18   President in this action.      “Although there is a general rule that

19   parties are allowed to amend their pleadings, it does not extend

20   to cases in which any amendment would be an exercise in futility,
21   or where the amended complaint would also be subject to

22   dismissal.”    See Steckman v. Hart Brewing, Inc., 143 F.3d 1293,

23   1298 (9th Cir. 1998)(internal citations omitted).          Here, in order

24   to overcome the lack of standing, plaintiffs would have to seek

25   entirely different relief against an entirely different defendant

26   or defendants.    That, in essence, would have to be an entirely
27   different action.     The court will accordingly not grant

28   plaintiffs leave to further amend their complaint in this case.
                                          8
     Case 2:20-cv-02470-WBS-JDP Document 36 Filed 02/23/21 Page 9 of 9


1               IT IS THEREFORE ORDERED that the United States’ motion

2    to dismiss, (Docket No. 28), be, and the same hereby is, GRANTED

3    and the case is DISMISSED WITH PREJUDICE.        Because the court

4    lacks jurisdiction to hear plaintiffs’ claims, the court DENIES

5    plaintiffs’ Request for Judicial Notice (Docket No.4) and Motion

6    for Preliminary Injunction (Docket No. 16).2

7               The Clerk of Court is instructed to enter judgment

8    accordingly.

9    Dated:   February 22, 2021

10

11

12

13

14

15

16

17

18

19

20        2    The court notes plaintiffs’ objection to “this Court’s
     rush briefing schedule that afforded petitioners’ five calendar
21   days to file an opposition brief to respondent’s motion to
22   dismiss.” (See Opp’n to Mot. to Dismiss at 18) (Docket No. 31).)
     However, at the status conference held on February 1, 2021, the
23   court informed all parties that it would be helpful to hear
     defendant’s motion to dismiss at the same time as plaintiffs’
24   motion for preliminary injunction and request for judicial
     notice. (See Docket No. 27.) The reason that an accelerated
25   briefing schedule was necessary was because plaintiffs refused to
26   stipulate to a one month continuance and insisted that the court
     keep the scheduled hearing date of February 22, 2021 for
27   plaintiff’s request for a preliminary injunction. The court
     further notes that at the February status conference, all parties
28   agreed to an accelerated briefing schedule.
                                     9
